ACCEPTED
                                                                                                  04-14-00650-CV
                                                                                     FOURTH COURT OF APPEALS
                                                                                            SAN ANTONIO, TEXAS
                                                ONE SHELL PLAZA          AUSTIN        LONDON
                                                                                            10/23/2015 3:46:46 PM
                                                910 LOUISIANA            BEIJING       MOSCOW      KEITH HOTTLE
                                                HOUSTON, TEXAS           BRUSSELS      NEW YORK            CLERK
                                                77002-4995               DALLAS        PALO ALTO
                                                                         DUBAI         RIO DE JANEIRO
                                                TEL +1 713.229.1234      HONG KONG     RIYADH
                                                FAX +1 713.229.1522      HOUSTON       WASHINGTON
                                                BakerBotts.com
                                                                              FILED IN
                                                                      4th COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
                                                                      10/23/2015 3:46:46 PM
October 23, 2015                                                          KEITH   E. HOTTLE
                                                                          Macey Reasoner Stokes
                                                                                Clerk
                                                                          TEL +1 713.229.1369
BY ELECTRONIC FILING                                                     FAX +1 713.229.7869
                                                                         macey.stokes@bakerbotts.com

Hon. Keith E. Hottle
Clerk of the Court
Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037

         Re:        Michael A. Cerny and Myra L. Cerny, Individually and as Next Friend
                    of Cameron A. Cerny, a Minor v. Marathon Oil Corporation,
                    Marathon Oil EF, LLC and Plains Exploration & Production
                    Company, No. 04-14-00650-CV in the Court of Appeals for the
                    Fourth Judicial District of Texas at San Antonio

Dear Mr. Hottle:
            Pursuant to Texas Rule of Appellate Procedure 49.2, Appellees
Marathon Oil Corporation and Marathon Oil EF, LLC file this letter to inform the
Court that they do not plan to file a response to the motion for rehearing and
motion for en banc reconsideration filed by Appellants Michael A. Cerny and
Myra L. Cerny, Individually and as Next Friend of Cameron A. Cerny, a Minor,
unless requested to do so by the Court.
                                            Very truly yours,



                                            Macey Reasoner Stokes

MRS:1279




Active 21258829.1
Hon. Keith E. Hottle                        2                     October 23, 2015


                             CERTIFICATE OF SERVICE
             I certify that a true and correct copy of this waiver of response was
served on all counsel of record by certified mail and/or electronic mail on the 23rd
day of October, 2015, as follows:

Counsel for Appellants Michael A. Cerny and Myra L. Cerny, Individually and as
Next Friend of Cameron A. Cerny, a Minor:

         David D. Towler, Attorney at Law
         P.O. Box 569; 410 E. Collins
         San Diego, Texas 78384
         Email: dtowler@dtowler.com

Counsel for Appellee Plains Exploration & Production Company:

         James J. Ormiston
         Mike A. Ackal, III
         Gray Reed & McGraw, PC
         1300 Post Oak Blvd., Suite 2000
         Houston, Texas 77056



                                       Macey Reasoner Stokes




Active 21258829.1